J-S17038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUANTE LEVON CRUZ                          :
                                               :
                       Appellant               :   No. 1978 EDA 2021

             Appeal from the PCRA Order Entered August 24, 2021
               In the Court of Common Pleas of Lehigh County
              Criminal Division at No: CP-39-CR-0004168-2018


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY STABILE, J.:                         FILED SEPTEMBER 01, 2022

        Appellant, Quante Levon Cruz, appeals pro se from the August 24, 2021

order entered in the Court of Common Pleas of Lehigh County, dismissing his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Following review, we quash Appellant’s

appeal as untimely filed.

        As the PCRA court explained in its Rule 1925(a) opinion, Appellant

entered a guilty plea on January 13, 2020 to one count each of third-degree

murder and burglary graded as a first-degree felony,1 with an agreed

minimum sentence of 25 years in prison.            In exchange for the plea, the

Commonwealth withdrew several charges, including a first-degree murder


____________________________________________


1   18 Pa.C.S.A. §§ 2502(c) and 3502(A), respectively.
J-S17038-22


charge for which the Commonwealth was seeking the death penalty.

Appellant was sentenced on the same day to an aggregate sentence of 25 to

60 years in prison. Appellant did not file post-sentence motions or a direct

appeal. Rule 1925(a) Opinion, 11/5/21, at 3.

       On January 21, 2021, Appellant filed a timely pro se motion for collateral

relief pursuant to the PCRA. He filed a second petition the following day that

included an attachment identified as “Appellant A.” 2 Counsel was appointed

and subsequently filed a motion to withdraw and a “no-merit” letter in

accordance with Turner/Finley.3

       On June 1, 2021, the PCRA court conducted a hearing on counsel’s

motion to withdraw. The court recognized that counsel’s motion referred to

notes of testimony from the January 13, 2020 guilty plea but that the

transcript from the sentencing hearing had not yet been produced.4 In light

of that fact, as well as Appellant’s contention that his sentence was illegal and



____________________________________________


2 We note that the first petition was dated December 15, 2020; postmarked
on January 15, 2021; and date stamped by the Lehigh County Clerk of Judicial
Records on January 21, 2021. The second was dated January 8, 2021;
postmarked on January 13, 2021; and date stamped by the Lehigh County
Clerk of Judicial Records on January 22, 2021. That second petition was
accompanied by a prisoner cash slip dated January 8, 2021.

3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).

4 The PCRA court attributed the mistaken reference to the January 13, 2020
transcript to counsel’s use of “a prior Turner/Finley letter as a template for
the current one.” Rule 1925(a) Opinion, 11/5/21, at 4.

                                           -2-
J-S17038-22


that he was coerced into a plea, the court took the matter under advisement

and ordered that the January 13, 2020 notes of testimony be transcribed. Id.

at 4.

        The transcript was filed on June 14, 2021. Following its review of the

transcript, the court entered an order on July 7, 2021, granting counsel’s

motion to withdraw.      The court explained that, even in absence of the

transcript, counsel had accurately assessed the merits of Appellant’s PCRA

claims and correctly concluded that Appellant was not entitled to relief.

Simultaneously with entry of its order granting counsel’s motion to withdraw,

the court issued a Rule 907 notice of its intent to dismiss Appellant’s petition.

Appellant did not file a response. Id. at 4-5.

        On August 24, 2021, the court entered an order dismissing Appellant’s

petition. On September 28, 2021, Appellant filed a pro se notice of appeal

with this Court. Id. at 5.

        In accordance with Pa.R.Crim.P. 910, the PCRA court’s August 24, 2021

order “constitute[d] a final order for purposes of appeal.” Therefore, Appellant

was required to file a notice of appeal “within 30 days after the entry of the

order from which the appeal is taken.”       Pa.R.A.P. 903(a).     In this case,

Appellant was required to file a notice of appeal within 30 days of August 24,

2021, i.e, by September 23, 2021.

        On November 22, 2021, this Court issued a rule to show cause why the

appeal should not be quashed as untimely filed.        On December 6, 2021,


                                      -3-
J-S17038-22


Appellant filed a pro se response, contending he was abandoned by PCRA

counsel and that the court dismissed his petition while Appellant was waiting

for new counsel to be appointed, despite “the PCRA court’s state[ment] on the

record that another counsel would be appointed to have a proper hearing[.]”

Response to Rule to Show Cause, 12/6/21, at ¶ 1. Appellant further suggested

that he was “wait[ing] for counsel to be appointed to properly file his notice

of appeal yet once again the PCRA court failed to appoint another counsel in

a timely fashion[.]” Id. at ¶ 2.

        Appellant acknowledged that the court held a hearing on June 1, 20215

on counsel’s motion to withdraw, which was granted on July 7, 2021, and that

the court dismissed his petition on August 24, 2021. Id. at ¶ 3. Appellant

acknowledged that “[o]n September 28, 2021 appellant filed a Notice of

Appeal Pro Se, and on September 29, 2021 the court directed the appellant

to file a 1925(b) concise statement of errors, which appellant filed on October

26, 2021.” Id. at ¶ 4.

        Appellant suggests that the PCRA court “erred by allowing counsel to

withdraw from the proceedings while the petition was on Direct Appeal and

the Notice of Appeal should be granted Nunc Pro tunc and new counsel should

be appointed.” Id. at ¶ 6. Further, “[t]he above reasoned [sic] mentioned

are no fault of the petitioner who was left without counsel on his first PCRA


____________________________________________


5   The June 1, 2021 transcript is not part of the certified record on appeal.


                                           -4-
J-S17038-22


and abandoned by the same counsel on Direct Appeal.” Id. at ¶ 7. By order

entered on December 20, 2021, this Court entered an order discharging the

rule and referring the issue to this panel.

       In compliance with orders granting extensions for filing their briefs with

this Court, Appellant filed his brief on January 13, 2022, and the

Commonwealth filed its brief on April 18, 2022. Neither party addressed the

timeliness of the appeal but rather addressed only the merits.6

       As stated above, the PCRA court’s August 24, 2021 order constituted a

final order for purposes of appeal and Appellant was required to file a notice

of appeal within 30 days of entry of that order, i.e., no later than September

23, 2021.      Pa.R.Crim.P 910; Pa.R.A.P. 903(a).      While Pa.R.A.P. 105(b)

authorizes an appellate court to enlarge time for “doing any act,” the court

may not enlarge the time for filing, inter alia, a notice of appeal. However,

the rules do make an accommodation for pro se filings by persons incarcerated

in a correctional facility. In accord with Pa.R.A.P. 121(b), such a pro se filing

“is deemed filed as of the date of the prison postmark or the date the filing

was delivered to the prison authorities for purposes of mailing as documented




____________________________________________


6 The PCRA court recognized that its order dismissing Appellant’s petition was
entered on August 24, 2021 and that Appellant filed a notice of appeal on
September 28, 2021. See Rule 1925(a) Opinion, 11/5/21, at 5. However, as
was the case with the parties, the court addressed only the merits and not the
timeliness of the appeal. Id. at 5-13.

                                           -5-
J-S17038-22


by a properly executed prisoner cash slip or other reasonably verifiable

evidence.”

      Here, although Appellant signed his notice of appeal and handwrote

September 15, 2021 as the date of his signature, there is no evidence to verify

that date. Our Court’s records include an envelope that bears a postmark

date of September 24, 2021, a day after the deadline, and a notice of appeal

that was date stamped by the Lehigh County Clerk of Judicial Records on

September 28, 2021, five days after the deadline. Appellant did not provide

any official documentation from the prison or the postal service indicating the

date on which actually he placed the notice in the hands of prison officials or

the postal service in order to avail himself of the “prisoner mailbox rule.” See,

e.g., Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997); Thomas v.

Elash, 781 A.2d 170, 176 (Pa. Super. 2001). Specifically, Appellant did not

provide a prisoner cash slip, as he did when he filed his PCRA petition, see n.

2, supra; Cash Slip, 1/8/21.

      Appellant's failure to provide any evidence of a timely-filed notice of

appeal in response to our rule to show cause—or even any contention that his

appeal was timely filed, and his failure to address the timeliness issue in his

brief, leads us to conclude that Appellant is unable to refute that his appeal

was untimely filed. Because this Court lacks jurisdiction to consider untimely




                                      -6-
J-S17038-22


appeals, see, e.g., Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa.

Super. 2015), we shall quash the appeal.7

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2022




____________________________________________


7Even if we did not quash the appeal as untimely, Appellant would not be
entitled to relief. As the PCRA court recognized:

       [T]he predominant issue [Appellant] is pursuing is that he wishes
       to withdraw his guilty plea as a result of the sentence he ultimately
       received. Appellant asserts that his plea was unknowingly and
       unintelligently entered, and that he did not have sufficient time to
       review his discovery in advance of entering is plea. All of this is
       belied by the record.

Rule 1925(a) Opinion, 11/5/21, at 8. Having reviewed the record, we agree.
The PCRA court addressed Appellant’s contentions and found them to lack
merit. Id. at 8-13. Cognizant of our standard of review (examining whether
the PCRA court’s determination is supported by the evidence of record and
whether it is free of legal error, see Commonwealth v. Sandusky, 203 A.3d
1033, 1043 (Pa. Super. 2019), appeal denied, 216 A.3d 1029 (Pa. 2019)), we
conclude the PCRA court appropriately dismissed Appellant’s petition.
Therefore, even if we did not quash his appeal as untimely, Appellant’s appeal
would fail.

                                           -7-